Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 February 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.Nantes Feb. 23, 1783.
I inclose you a Letter I have received from Mr Dalton of Newbury, you will see by it that he is in hopes another Application will procure a greater allowance from Government for the Brig Fairplay. I have promised (not with a view of having ⅙ of the Property) to write you once more though it does not appear [to] me likely to meet any Success. If you imagine otherwise I shall be obliged by your Answer, and to forward the Papers and such a Letter to the Minister as you may think the affair merits.
I am obliged to you by your kind Notice of Mrs Williams who I hear is with you, my Father will thank you for himself, I should be happy if my Business would permit me to make one of the Party but I must mind the main chance. Now we are at Peace the americans are flocking to England. Poor Richard’s Advice makes me incline to remain where I am at least ’till I see some certainty of being better elsewhere which does not appear likely to happen soon.
I am as ever most dutifully & affectionately Yours
Jona Williams J
Please to return me the Letter.His Excelly Doctor Franklin
 
Notation: Williams Jona. Nantes Fevr. 23 1783.
